Citation Nr: 1046576	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  08-12 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel

INTRODUCTION

The Veteran had active military service from July 1944 to January 
1946.

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  In that decision, the RO denied the 
Veteran's petition to reopen a previously denied claim of service 
connection for a low back disability, finding that no new and 
material evidence had been submitted.  In a March 2010 decision, 
the Board reopened the Veteran's claim and remanded the case on 
its merits for further evidentiary development and adjudication.  
Specifically, the Board instructed the agency of original 
jurisdiction (AOJ) to provide the Veteran with a VA examination 
and then re-adjudicate the claim.  The AOJ scheduled the Veteran 
for a VA examination, which was conducted in September 2010.  The 
Veteran was then provided a supplemental statement of the case 
(SSOC) in October, in which the AOJ again denied the Veteran's 
service connection claim.  

The Veteran testified before a Decision Review Officer at a 
hearing at the RO in July 2008.  A transcript of the hearing has 
been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


REMAND

The Board finds that further evidentiary development is necessary 
before a decision can be reached on the merits of the Veteran's 
claim for service connection.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a remand by the Board 
confers on the appellant, as a matter of law, a right to 
compliance with the remand instructions, and imposes upon VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The 
Court has indicated that, if the Board proceeds with final 
disposition of an appeal, and the remand orders have not been 
complied with, the Board itself errs in failing to ensure 
compliance.  Id.

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty, or for aggravation of a pre-existing injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303.  Generally, service connection 
requires:  (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances lay testimony, of 
in-service incurrence or aggravation of an injury or disease; and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  Certain chronic diseases, including 
arthritis, may be presumed to have been incurred during service 
if they become manifest to a degree of 10 percent or more within 
one year of leaving qualifying military service.  38 C.F.R. §§ 
3.307(a)(3); 3.309(a) (2010).

The Veteran contends that she has a low back disability as a 
result of her time on active duty.  Specifically, the Veteran 
claims that she injured her back while lifting coal into bins and 
was treated in service; that injury, she claims, has led to her 
current problems with her back.  

Regarding diagnosis of the Veteran's disability, relevant medical 
evidence of record consists of the Veteran's service treatment 
records and treatment records from VA and private treatment 
providers.  Review of the Veteran's service treatment records 
reflects that at her May 1944 entrance report of medical history, 
she was found to have normal bones, joints, and muscles.  She was 
treated once in December 1944 for what was diagnosed as a left 
lumbar muscle strain.  Treatment at that time was noted to be 
taping and heat.  Medical examination in January 1946, pursuant 
to the Veteran's separation from active duty, found her to have 
no musculoskeletal defects.  Similarly, at a VA examination 
conducted in March 1954 pursuant to an unrelated service 
connection claim, the Veteran was found to have "free motion of 
all muscles," including her back, and no muscle or joint 
deformities were noted at that time.

Post-service records document that the Veteran has been diagnosed 
with a low back disability and has been receiving private 
treatment since at least 1994.  Records of this treatment reflect 
that the Veteran has been treated for complaints of debilitating 
pain in her lower back, radiating into her legs.  Private records 
show that the Veteran carries diagnoses, including by magnetic 
resonance imaging (MRI) study, of degenerative joint disease, 
lumbar disc disease, and neural foraminal stenosis.  She 
continues to receive ongoing treatment for her back disorder.

The Veteran has further submitted statements from two of her 
private treatment providers addressing the possibility of an 
etiological link between her in-service injury and her current 
low back disability.  In a July 2007 statement, the Veteran's 
private chiropractor noted that he had treated the Veteran since 
1994 for "spinal problems," including ongoing complaints of 
lower back pain radiating into her legs.  He noted that 
radiological study conducted in 1994 revealed severe degenerative 
joint disease in the lumbar spine.  The chiropractor noted the 
Veteran's reported history of an in-service back injury and 
opined that the "degree of joint disease which she exhib[i]ted 
at age seventy indicated an injury decades earlier.  It is as 
likely as not that her back condition started when she suffered 
an injury to her back while in the [A]rmy."  Similarly, a 
private physician submitted a letter in October 2007 indicating 
that he had treated the Veteran for more than five years, during 
which time she had made multiple complaints of low back pain 
radiating into her legs.  He noted that MRI study revealed multi-
level lumbar disc disease and a bulging disc, resulting in neural 
foraminal stenosis.  The physician further confirmed the 
Veteran's chiropractor's diagnosis of severe degenerative joint 
disease.  The physician noted that the findings of degenerative 
joint disease were "consistent with an injury to her low back 
much earlier" and stated further that her MRI results of disc 
disease and neural foraminal stenosis "are certainly consistent 
with a significant low back injury many years ago."

A VA examination concerning the Veteran's claim for service 
connection for a low back disability was conducted in September 
2010.  Report of that examination reflects that the VA examiner 
reviewed the Veteran's medical history as well as her complaints.  
She noted that the Veteran was injured during service when she 
slipped and fell while loading coal into a stove and was treated 
at that time with taping.  The examiner noted that the Veteran 
reported having returned to work after the initial treatment and 
having experienced no problems with her back again until 1950, at 
which time she was seen at a VA medical center and told that she 
needed surgery, which she never had.  The examiner noted 
particularly the Veteran's complaints of pain in her back that 
was occasionally incapacitating, as well as decreased sensation 
in both feet.  The Veteran was noted to use a cane and to employ 
an electric wheelchair when shopping.  Physical examination 
revealed limited motion in the spine as well as decreased 
sensation and weakness in her lower extremities.  The examiner 
diagnosed the Veteran with degenerative joint disease and spinal 
stenosis of the lumbar spine with radiculopathy bilaterally.  
However, the examiner stated in her opinion that there was "no 
entry of the original injury for review" in the Veteran's claims 
file and that, if such documentation were found, "it would be 
appropriate to review this case again."

The chronicity provisions of 38 C.F.R. § 3.303(b) (2009) are 
applicable where evidence, regardless of its date, shows that a 
Veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a condition as 
to which lay observation is competent.  Service connection may be 
established on the basis of § 3.303(b) if the condition is noted 
during service or during an applicable presumptive period, and if 
competent evidence, either medical or lay, depending on the 
circumstances, relates the present condition to continued 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

In that connection, the Veteran has alleged that she injured her 
back while in service and that she has had pain in her back that 
has continued to the present.  The Board notes that the Veteran 
is qualified, as a lay person, to report that she suffered pain 
or injury during service that has continued to the present.  See 
Savage, 10 Vet. App. at 495.  However, she is not competent to 
provide a medical opinion as to the onset of any current 
disability.  See Washington v. Nicholson, 19 Vet. App. 362 
(2005); see also Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Once VA 
undertakes the effort to provide an examination when developing a 
claim for service connection, even if not statutorily obligated 
to do so, it must provide an adequate one.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. 
App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 
(2001) (emphasizing the Board's duty to return an inadequate 
examination report "if further evidence or clarification of the 
evidence . . . is essential for a proper appellate decision").  

Although it appears that the September 2010 VA examiner conducted 
a proper evaluation of the Veteran's physical condition at the 
time, the Board notes that the examination report reflects that 
the examiner did not review the December 1944 treatment report 
documenting a diagnosis of "strain, left lumbar muscle," that 
was treated with tape and heat.  With respect to treatment and 
diagnoses while in service, the VA examiner failed to 
comprehensively address in her examination report whether the 
Veteran's in-service back injury could be related to her current 
diagnosed low back disorder, given what she identified as the 
lack of documentation of the in-service injury in the Veteran's 
claims file.  Specifically, the December 2010 examiner stated in 
her report that no such treatment report was present in the 
record and that if "more evidence were to become available to 
document the severity of the initial injury, it would be 
appropriate to review this case again."

The Board notes, however, that the record does indeed contain an 
in-service treatment report showing a diagnosis of "strain, left 
lumbar muscle," that was treated with tape and heat.  This 
report is dated December 20, 1944, and is located inside the 
manila folder in the back of the first volume of the Veteran's 
claims file.  The folder is labeled with the Veteran's name and 
claim number and bears the words "Records furnished by A.G.O." 
on the front of the folder.  The report is on a sheet of paper 
approximately 3.75 inches wide and 8.5 inches long and has been 
marked with a yellow tab.  

In light of the above considerations, the Board concludes that 
another medical opinion is needed.  Under these circumstances, 
evidentiary development is needed to fully and fairly evaluate 
the Veteran's claim of service connection for a low back 
disability.  38 U.S.C.A. § 5103A (West 2010).  Specifically, the 
AOJ must arrange for the issuance of a medical opinion by the 
physician who examined the Veteran in September 2010.  In opining 
as to whether the Veteran's currently diagnosed degenerative 
joint disease of the lumbar spine could have developed during 
service or otherwise be related to the Veteran's time on active 
duty, the examiner must pay particular attention to the December 
1944 treatment report that refers to a left lumbar muscle strain 
that was treated with tape and heat.  The examiner must include a 
well-reasoned medical opinion addressing the onset of the 
Veteran's diagnosed low back disability and the medical 
probabilities that such disability is related to the Veteran's 
time in service, particularly in light of the December 1944 
treatment note and the Veteran's contentions.  The examiner's 
opinion must be based upon consideration of the Veteran's 
documented medical history and assertions through review of the 
claims file, to include particular consideration and discussion 
of the December 1944 report.  38 U.S.C.A.  5103A.  Further, the 
examiner must discuss the July 2007 and October 2007 physicians' 
letters in the context of any negative opinion.

If further examination of the Veteran is necessary, such must be 
undertaken and such findings included in the examiner's final 
report.  The AOJ must arrange for the Veteran to undergo 
examination, however, only if the September 2010 VA examiner is 
unavailable or if such examination is needed to answer the 
questions posed. 

In view of the foregoing, the case is REMANDED for the following 
action:

1.  Information should be sought from the 
physicians who prepared opinions in July 
2007 and October 2007 regarding the bases 
for their opinions.  Specifically, the 
physicians should be asked to indicate what 
records they reviewed in arriving at their 
opinions.  

2.  The Veteran's claims file must 
thereafter be referred to the physician who 
conducted the September 2010 VA 
examination.  The entire claims file, to 
include a complete copy of this remand, 
must be made available to and reviewed by 
the examiner.  The reviewer's report must 
reflect consideration of the Veteran's 
documented medical history and assertions, 
and must specifically address the December 
1944 treatment note diagnosing the Veteran 
with left lumbar muscle strain and 
prescribing tape and heat as treatment.  
The reviewer must opine as to whether it is 
at least as likely as not (i.e., at least a 
50 percent probability) that the Veteran's 
currently diagnosed degenerative joint 
disease of the lumbar spine, or any other 
diagnosed low back disorder, is 
attributable to her period of active duty.  
A detailed explanation for all conclusions 
reached by the reviewer must be provided, 
and any negative opinion in particular must 
be clearly explained in light of the above-
mentioned December 1944 findings.  The 
examiner must also specifically discuss the 
July 2007 and October 2007 physicians' 
letters and any addenda provided by either.  
Citations to the record or relevant medical 
principles should be included as necessary 
to explain the opinion.

(If the reviewer is no longer available, or 
the reviewer determines that another 
examination is necessary to arrive at any 
requested opinion, an examination should be 
scheduled and the Veteran notified that 
failure to report to any scheduled 
examination, without good cause, could 
result in a denial of her claim.  See 
38 C.F.R. § 3.655(b) (2010).  The examiner 
should provide the opinions requested 
above.  All examination results, along with 
the complete rationale for any opinions 
provided, to include citation to pertinent 
evidence of record and/or medical 
authority, as appropriate, must be set 
forth.)

3.  The AOJ must ensure that the medical 
report sought above complies with this 
remand and the questions presented in the 
examination request.  If the report is 
insufficient, it should be returned to the 
reviewer/examiner for necessary corrective 
action, as appropriate.

4.  After completing the requested actions 
and any additional notification and/or 
development deemed warranted, the claim on 
appeal must be adjudicated in light of all 
pertinent evidence and legal authority.  
If the benefit sought on appeal is not 
granted, the Veteran and her 
representative must be furnished a 
supplemental statement of the case and 
afforded the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

Thereafter, the case should be returned to the Board for further 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran until she is notified.  The 
Veteran has the right to submit additional evidence and argument 
on the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

